DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. 
           
            Re the objection of claim 28, Applicants submit that claim 28 is an independent claim and the objections appear to have been made in error. 
            Examiner submits that claim 28 depends on claim 21 (last paragraph of claim 28).

            Applicants submit that Ju's Equation 17 provides Ju's explanation of how the outputs y1 and y2 from the LNAs and ADCs in Ju's receiver depend on the signals z1 and z2, which are the outputs of Ju's power amplifiers. This equation includes the functions P(*) and L(*), which, "are functions representing non-linearity of the transmitting end and the receiving end, respectively. These are nothing more than undefined functions - Ju makes no attempt to model these functions. P(*) "represents non-linearity of the transmitting end, and it is clear from Equation 17 that P(*) does not represent (and is thus 
           Examiner submits that equation 17 or equation 21 obtained by equation 17 show a transfer function of a non-linear amplifier that models the amplifiers output (y1, y2) for each possible input, where the Digital predistortion (DPD) is used for mitigating nonlinearities caused by radio frequency (RF) power amplifiers. The P(*) which represents non-linearity of the transmitting end has not been interpreted as a model of a non-linear transfer function but instead P(*) is part of modeling the non-linear transfer function of Ju's power amplifier. Therefore, Ju teaches of a model of the non-linear transfer functions of the non-linear amplifiers.

            Applicants submit that Ju's technique for determining pre-distortion coefficients does not use, as input, either channel coefficients representing the multiple channels between transmitters and receivers or a model of the non-linear transfer functions of the (non-linear) power amplifiers.
            Examiner submits that Hu teaches of a DPD Coefficient Estimator that takes, as input, (a) the input signals x1 and x2 to the pre-distortion block and (b) basis matrices A generated by a Basis Generator.	Ju teaches that when crosstalk occurs between antennas in an IFD MIMO transceiver, the order of a basis required for accurately modeling the nonlinearity SI is increased, and the channels of SI (coefficients corresponding to each basis) increase exponentially (Paragraph 0196). Ju further teaches of estimation DPD coefficients that are based on the estimated matrix QD (MIMO channel) (The transmission signal former 420 may calculate the DPD coefficients to be used 1(3) and y2(3) of Equation 24 (that includes QD), Paragraphs 0183 – 0184). Therefore, Ju teaches of pre-distortion coefficients that use channel coefficients representing the multiple channels between transmitters and receivers.

Drawings

           The drawings are objected to because Figures 1 and 2 should label each element in the numbered blank boxes (for example is 113a of Fig.1 is a parameter estimator). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

           Claim 28 is objected to because of the following informalities:  

            In claim 28, “a non-linear amplifier…” in line 7 of Page 4 should be corrected to “[[a]] the non-linear amplifier…”.  Appropriate correction is required.

          In claim 28, “and with a non-linear transfer function defining an output of the non-linear amplifier based on an input of the non-linear amplifier and based on a reflection signal for the non-linear amplifier, resulting from mutual couplings among…” in lines 1 – 3 of Page 5 should be corrected to “and with [[a]] the non-linear transfer function defining an output of the non-linear amplifier based on [[an]] the input of the non-linear amplifier and based on [[a]] the reflection signal for the non-linear amplifier, resulting from the mutual couplings among…”.

            In claim 28, “…based on pre-distortion parameters;” in lines 6 – 7 of Page 5 should be corrected to “…based on the pre-distortion parameters;”.  Appropriate correction is required.

            In claim 28, “a channel estimator configured to estimate a plurality of channel coefficients indicative of channel characteristics of a plurality of communication paths between the plurality of non-linear amplifiers and two or more transmit observation receivers;” in lines 9 – 12 of Page 5 should be corrected to “a channel estimator the plurality of channel coefficients indicative of the channel characteristics of a plurality of communication paths between the plurality of non-linear amplifiers and the two or more transmit observation receivers;”.  Appropriate correction is required.

            In claim 28, “…receive a sum of…” in line 14 of Page 5 should be corrected to “…receive [[a]] the sum of…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


             Claims 21, 27 – 30, 32 and 38 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al (US 2018/0076847) in view of Vaezi et al (“On the Modeling and Compensation of Backward Crosstalk in MIMO Transmitters”, IEEE Microwave and Wireless Components Letters, Volume: 27, Issue: 9, Sept. 2017).

              Re claims 21 and 32, Ju teaches of a linearization device configured to determine pre-distortion parameters associated with a plurality of non-linear amplifiers (PA, Figures 8 and 14), each associated with one of a plurality of transmit antenna elements (antennas, Paragraphs 0131 and 0165, 2-antenna MIMO system, Figures 8 and 14) and with a non-linear transfer function (equation 17) defining an output of the non-linear amplifier based on an input of the non-linear amplifier (s1, s2, Figures 8 and 14), resulting from mutual couplings among the plurality of transmit antenna elements (crossover α, β, Figures 8 and 14), the linearization device comprising: a first port (input port receiving from basis generator, #422, Figures 8 and 14) configured to receive a 1 and y2, Figures 8 and 14 and equations 21 and 24) generated by the plurality of non-linear amplifiers and transferred over the communication paths between the plurality of non-linear amplifiers and the transmit observation receiver (as shown in Figures 8 and 14); a second port configured to receive the sums of transmission signals from the transmit observation receivers (y1 and y2 are directly received by #422, Figures 8 and 14); and determination circuitry (DPD Coefficient Estimator, Figures 8 and 14) configured to determine the pre-distortion parameters (equations 19 and 25) based on the received plurality of channel coefficients (equations 22 – 24 and 25 – 29), the received sums of transmission signals (equation 24), and a model of the non-linear transfer functions of the non-linear amplifiers (equation 17 and Fig.13). However, Ju does not specifically teach of the non-linear transfer function defining an output of the non-linear amplifier based on a reflection signal for the non-linear amplifier.
           Vaezi teaches of a non-linear transfer function defining an output of the non-linear amplifier based on an input of the non-linear amplifier (x1, x2, Fig.1) and based on a reflection signal for the non-linear amplifier (backward coupling, Fig.1 and Page 843), resulting from mutual couplings among the plurality of transmit antenna elements (as shown in Fig.1).


             Re claims 27 and 38, Ju teaches of wherein the plurality of communication paths are radio communication paths between the plurality of non-linear amplifiers and the transmit observation receivers via a corresponding plurality of transmit antenna elements and at least two receive antenna elements (2x2 MIMO, Figures 8 and 14) (2X2 MIMO as also taught by Vaezi, Page 843).

             Re claim 28, Ju teaches of an apparatus for a wireless transmitter node (Fig.6), the wireless transmitter node comprising at least two receive antenna ports (receive path as shown in Fig.6), each connectable to a corresponding receive antenna element (multi-antenna part, Paragraph 0067 and Fig.6), and a plurality of transmit antenna ports (transmit path as shown in Fig.6), each connectable to a corresponding transmit antenna element of an active antenna array having a plurality of transmit antenna elements (multi-antenna part, Paragraph 0067 and Fig.6), each transmit antenna port being associated with a respective transmitter branch (Figures 13 – 14 and Paragraphs 0163 – 0165), wherein each transmitter branch comprises: a non-linear amplifier associated with one of the plurality of transmit antenna elements (PA, Figures 8 and 14) and with a non-linear transfer function defining an output of the non-linear amplifier based on an input of the non-linear amplifier and based on a reflection signal for the non-linear amplifier, resulting 

             Re claim 29, Ju teaches of further comprising the at least two receive antenna ports and the at least two receive antenna elements (see claim 28).

             Re claim 30, Ju teaches of wireless transmitter node (Fig.6) comprising the apparatus of claim 28 (Figures 7 – 8).



             Re claim 40, Ju teaches of computer program product comprising a non-transitory computer readable medium, having thereon a computer program comprising program instructions, the computer program being loadable into a data processing unit and configured to cause execution of the method according to claim 32 when the computer program is run by the data processing unit (Paragraphs 0198 – 0199).

             Claims 22 – 25 and 33 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ju and Vaezi in view of Hausmair et al (“Prediction of Nonlinear Distortion in Wideband Active Antenna Arrays”, IEEE, 21 September 2017).

             Re claims 22 and 33, Ju and  Vaezi teach all the limitations of claims 21 and 32 except of wherein the model is represented, for each of the non-linear amplifiers, by a plurality of amplifying coefficients in a space spanned by a regression matrix of the inputs and the reflection signals.
            Hausmair teaches of a model is represented, for each of the non-linear amplifiers, by a plurality of amplifying coefficients in a space spanned by a regression matrix of the inputs and the reflection signals (equation 3, Page 6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the model of Ju and Vaezi be a dual-input PA model with lower complexity.

             Re claims 23 and 34, Ju, Vaezi and Hausmair teach all the limitations of claims 22 and 33 as well as Hausmair teaches of wherein each reflection signal is modeled as a linear function of the outputs of the plurality of non-linear amplifiers, the linear function being defined by reflection coefficients (λk, equation 1 and Page 5).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each reflection signal modeled as a linear function defined by reflection coefficients for an effective crosstalk and mismatch model.

             Re claims 24 and 35, Ju, Vaezi and Hausmair teach all the limitations of claims 23 and 34 as well as Hausmair teaches of wherein the determination circuitry is further configured to determine the reflection coefficients by: defining initial reflection coefficients (initial step, Fig.3 and Page 7); determining intermediate amplifying coefficients based on the initial reflection coefficients (step 1, Fig.3 and Pages 7 – 8); determining intermediate reflection coefficients based on the intermediate amplifying coefficients (step 2, Fig.3 and Page 8); and recursively determining refined amplifying coefficients based on previous reflection coefficients, and refined reflection coefficients based on previous amplifying coefficients (after step 2, Fig.3 and Pages 8 – 9).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the reflection coefficients as taught by Hausmair for its accuracy.

k, equation 11) based on the amplifying coefficients (Page 7).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the pre-distortion parameters based on the amplifying coefficients for improved linearization.

             Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ju and Vaezi in view of Pratt et al (US 2018/0191314).

             Re claim 31, Ju and Vaezi teach all the limitations of claim 21 except of wherein the cloud based server node is configured to provide the determined pre-distortion parameters to a wireless transmitter node.
            Pratt teaches of a cloud based server node is configured to provide the determined pre-distortion parameters (DPD, Fig.2) to a wireless transmitter node (cloud computing, Paragraph 0085).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a cloud based server node configured to provide the determined pre-distortion parameters to the wireless transmitter node for high speed and reliable calculations.

Allowable Subject Matter

            Claims 26 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633